Bleckley, Chief Justice.
1. The court granted an inj unction against Gardner upon terms; and we think there was no abuse of discretion in so doing.
2. It is contended that Donalson’s title, derived from a tax sale, was worthless, because the land was taxed and sold as wild, when in fact it was improved. We are not prepared to say that it was invalid. The land, though improved, was seized and sold as wild land, being unreturned. If the sale had been under an execution issued by the comptroller-general, it would, as ruled in 73 Ga. 95, and as indicated in 64 Ga. 121, have been a void sale. But the powers of a tax-collector are quite different from those of the comptroller-general, in relation to issuing executions for the collection of taxes. By section 897 of the code, it is made the tax-collector’s duty to issue executions against all unreturned property; and the act of 1882-3, pamph. p. 47, gives him like power in respect to wild lands as those which he has by the general laws. Here he merely misdescribed this land as wild, and that misdescription, it seems to us, would not render his process or the sale under it, void. He had equal power over both classes of land, when unreturned. There is at least doubt enough about the matter to render it proper that the question should be held up for final decision on the trial of this bill.
Judgment affirmed.